Title: From John Adams to James Warren, 21 May 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia May 21. 1775
      My dear Friend
     
     I am vastly obliged to you for your Letter. It was like cold Water to a thirsty Soul. We Suffer, greatly for Want of News from you and Boston.
     I am very unfortunate, in my Eyes, and my Health. I came from home Sick and have been so ever Since. My Eyes are so weak and dim that I can neither read, write, or see without great Pain.
     Our unweildy Body moves very Slow. We shall do something in Time, but must have our own Way. We are all secret. But I can guess that an Army will be posted in New York, and another in Massachusetts, at the Continental Expence.
     Such a vast Multitude of Objects, civil, political, commercial and military, press and crowd upon Us so fast, that We know not what to do first. The state of fifteen or sixteen Colonies, to be considered, Time must be taken.
     Pray write me by every Opportunity and intreat all my Friends to do the Same. Every Line from you, any of you does good.
     One half the Group is printed here, from a Copy printed in Jamaica. Pray send me a printed Copy of the whole and it will be greedily reprinted here. My friendship to the Author of it.
     The martial Spirit throughout this Province is astonishing. It arose all of a Sudden, Since the News of the Battle of Lexington. Quakers and all are carried away with it. Every day in the Week Sundays not excepted they exercise—in great Numbers. The Farmer is a Coll—and Jo Reed another. Their officers, are made of the People of the first Fortune in the Place.
     Uniforms, and Regimentals are as thick as Bees.
     America will Soon be in a Condition to defend itself by Land against all Mankind.
    